869 F.2d 1494
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Donald SEEDS, Defendant-Appellant.
No. 88-5940.
United States Court of Appeals, Sixth Circuit.
Feb. 14, 1989.

1
Before KRUPANSKY and WELLFORD, Circuit Judges, and CHARLES W. JOINER, Senior District Judge*.

ORDER

2
Defendant appeals the denial of his motion to dismiss with prejudice criminal charges pending against him in the district court.  The government moves for dismissal of the appeal due to lack of appellate jurisdiction.  Defendant has not responded.


3
The defendant's motion to dismiss the charges alleged violations of the Speedy Trial Act of 1974, (Act) 18 U.S.C. Sec. 3161 et seq.  A pretrial order denying a motion to dismiss an indictment based on violations of the Act is not an appealable decision.   United States v. Bilsky, 664 F.2d 613 (6th Cir.1981).   See also United States v. Bratcher, 833 F.2d 69 (6th Cir.1987), cert. denied, 108 S.Ct. 760 (1988) (dismissal of an indictment without prejudice on basis of Speedy Trial Act was not an appealable collateral order).


4
It is ORDERED that the motion to dismiss is granted.



*
 The Honorable Charles W. Joiner, U.S. Senior District Judge for the Eastern District of Michigan, sitting by designation